Citation Nr: 1533352	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-47 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus, from January 15, 2008 to November 28, 2012, and a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968 and from March 1972 to February 1983, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran provided testimony at a video conference hearing before the undersigned in March 2015.  A transcript of this hearing is of record.  

The case was previously before the Board in June 2015, at which time the Board declined to reopen the Veteran's claim for service connection for PTSD and remanded the claim for service connection for an acquired psychiatric disorder other than PTSD, as well as the claim for higher ratings for bilateral pes planus, for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 remand, the Board determined that additional development was necessary prior to the adjudication of the claims on appeal, and instructed the AOJ to schedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disorders found to be present were possibly related to service; schedule the Veteran for a VA foot examination to determine the current severity of his service-connected bilateral pes planus; and to obtain and associate with the claims file all relevant ongoing VA and private medical treatment records identified by the Veteran.  Since the requested development in the June 2015 Board remand has not been completed, a remand is necessary in order to correct this deficiency.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for a psychiatric disorder and bilateral pes planus, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file, to include those dated from July 2014 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disorders found to be present are possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing unless contraindicated, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran the examiner should respond to the following:
a. Please identify all psychiatric disorders found, to include any personality disorders.

b. With respect to each diagnosed acquired psychiatric disability, other than personality disorders, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is etiologically related to any incident of service, to include the death of the Veteran's daughter in 1972.

Any opinion in this regard must be supported by detailed reasoning and should include citation to pertinent evidence of record and/or medical authority, as appropriate. 

4.  After the development in 1-2 has been completed, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected bilateral pes planus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected pes planus from that due to other diagnosed foot disabilities for which service connection has not been granted.

The examiner should also describe what impact, if any, the Veteran's bilateral pes planus has on his ability to obtain and maintain employment.  
The examiner should include rationale for all opinions.

5.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

